Case 1:19-cv-00276-PLM-RSK ECF No. 13-10, PageID.461 Filed 06/03/19 Page 1 of 4




                                Exhibit 10
          E-Mail from Paul Werking to David Werking of 11/13/15
  Case 1:19-cv-00276-PLM-RSK ECF No. 13-10, PageID.462 Filed 06/03/19 Page 2 of 4


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Mediation
   Date:   January 23, 2019 at 6:29 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       ________________________________________
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Friday, November 13, 2015 3:57 PM
       To: David Werking
       Cc: Beth Werking
       Subject: RE: Mediation

       Well, think about it. We have a place for you here in Michigan if you need it.

       Just remember that we would expect you to pay some amount of rent, if you are here
       long term (for more than a few weeks).

       Also, as we discussed before, we would expect you to seek some form of treatment for
       your own long-term health. Due to the expense, we would be willing to help with that.

       Regarding Mary's "sucky life," I would recommend that you worry more about making
       your own life better than making Mary's life worse.

       -----Original Message-----
       From: "David Werking" <omik2omik2@hotmail.com>
       Sent: Friday, November 13, 2015 3:04pm
       To: "pmwerking@reagan.com" <pmwerking@reagan.com>
       Subject: RE: Mediation

       Feed the ducks? Quack quack!
       Hey knock knock!
       Who's there?
       Dishes.
       Dishes who?
       Dishes a really bad joke. ;)
       I don't know if I should come home. This is so annoying, but I guess hey look at the
       positive it gives mary time to think and have to parent alone and hold a job down at this
       same time whilst paying me and a lawyer. I would call that a sucky life.

       > Date: Fri, 13 Nov 2015 14:27:28 -0600
       > Subject: RE: Mediation
       > From: pmwerking@reagan.com
       > To: omik2omik2@hotmail.com
       > CC: bewerking@yahoo.com
       >
       > Argh! So what are you going to do between now & April?
       >
       > -----Original Message-----
       > From: "David Werking" <omik2omik2@hotmail.com>
Case 1:19-cv-00276-PLM-RSK ECF No. 13-10, PageID.463 Filed 06/03/19 Page 3 of 4


   > From: "David Werking" <omik2omik2@hotmail.com>
   > Sent: Friday, November 13, 2015 2:11pm
   > To: "pmwerking@reagan.com" <pmwerking@reagan.com>
   > Subject: RE: Mediation
   >
   > So it turns out it was just a time setting meeting for mediation and the mediation is all
   the way in April.
   >
   > > Date: Fri, 13 Nov 2015 13:49:45 -0600
   > > Subject: RE: Mediation
   > > From: pmwerking@reagan.com
   > > To: omik2omik2@hotmail.com
   >>
   > > So I'm crazy. How did it go yesterday?
   >>
   > > -----Original Message-----
   > > From: "David Werking" <omik2omik2@hotmail.com>
   > > Sent: Wednesday, November 11, 2015 11:28am
   > > To: "pmwerking@reagan.com" <pmwerking@reagan.com>
   > > Subject: RE: Mediation
   >>
   > > Gotcha. :) Eat some oatmeal and leaves and THEN be a jerk! *laff*
   > > I love you guyz! I don't think it'll be an issue. Mostly it seems like I just have to answer
   yes or no questions and let the lawyer do the work.
   >>
   > > > Date: Wed, 11 Nov 2015 08:17:22 -0600
   > > > Subject: Mediation
   > > > From: pmwerking@reagan.com
   > > > To: omik2omik2@hotmail.com
   >>>
   > > > David,
   >>>
   > > > Mom and I just wanted to send our best wishes for your mediation tomorrow. We
   have been praying for you and will continue to do so no matter what happens.
   >>>
   > > > If you will take the advice of an old man, I suggest that you refrain from consuming
   sugars tomorrow; especially in the form of soda pop. I know that you enjoy the "energy"
   that it gives you but it also makes you behave like a jerk (in much the same way that
   alcohol affects other people). At least that is the way that the mediator may perceive
   your behavior. Regardless of what you do, know that Mom and I will always love you and
   we want the best for you.
   >>>
   > > > Love,
   >>>
   > > > Dad
   >>>
   >>>
   >>
   >>
   >
   >
Case 1:19-cv-00276-PLM-RSK ECF No. 13-10, PageID.464 Filed 06/03/19 Page 4 of 4


   >
